COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Ex parte William Solomon Lewis

Appellate case number:    01-14-00367-CV

Trial court case number: 75448-CV

Trial court:              412th Judicial District Court of Brazoria County

       We dismissed this appeal for lack of jurisdiction on August 26, 2014. On September 11,
2014, appellant filed a motion for rehearing that we denied without opinion on September 24,
2014. On October 7, 2014, appellant filed the present “Motion for Extension of Time to File a
Motion for Rehearing.”

        After a motion for rehearing has been decided, the appellate rules authorize a second or
subsequent motion for rehearing only if the court of appeals (1) modifies its judgment, (2)
vacates its judgment and renders a new judgment, or (3) issues a different opinion. See TEX. R.
APP. P. 49.5; Havner v. E-Z Mart Stores, Inc., 825 S.W.2d 456, 458 (Tex. 1992). Because none
of these conditions occurred when appellant’s initial motion for rehearing was denied, a second
motion for rehearing would be a nullity. See Mapco, Inc. v. Forrest, 795 S.W.2d 700, 702 (Tex.
1990) (“A second motion for rehearing not authorized by the rules is a nullity even if the court of
appeals rules on it.”). Accordingly, appellant’s motion for an extension of time to file a motion
for rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: October 14, 2014